PER CURIAM.
This case was originally appealed to the Supreme Court from a judgment of the circuit court of Stoddard county in favor of plaintiff. Afterwards by reason of the increase of the jurisdiction of the Courts of Appeals the Supreme Court transferred it to this court, from which it was transferred to the Springfield Court of Appeals where the judgment of the circuit court was reversed and the cause remanded. The opinion of the Springfield Court of Appeals will be found under the title Anderson v. St. Louis & S. F. R. Co., 149 Mo. App. 266, 130 S. W. 82. The Supreme Court having subsequently held that all proceedings in the Springfield Court of Appeals on cases so transferred were null, the cause was sent back to this court and has been duly submitted to and argued before us.
*358On consideration of the evidence in the case we have concluded that the statement of facts made and conclusions of law reached by'the Springfield Court of Appeals when the case was supposed to be within its jurisdiction are correct. We adopt them as announced by Judge Cox andi reported as above as the statement of facts and opinion of our court.
The judgment of the circuit court of Stoddard county is accordingly reversed and the cause remanded to that court.
All concur.